                          Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 1 of 20
          Case 6:21-mj-00028-KNM Document 15 SEALED Filed 01/27/21 Page 1 of 1 PagelD #:
                                                               26
 AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                             for the
                                                      District of Columbia


                   United States of America
                                 v.

                                                               ) Case No.
                    ALEX KIRK HA K IDER                        )
                                                               )
                                                               )
                                                               )
                             Defendant


                                                 ARREST WARRANT
To: Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be a re ted) ALEX KIRK HARKRIDER ,
who is accused of an offense or violation based on the following document filed with the court:

    Indictment O Superseding Indictment O Information                   Superseding Information Complaint
O Probation Violation Petition D Su ervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:
  18 U.S.C. §§ 1752 (a), 1752(b(1 )(A) - Conspiracy and Unlawful Entry with Dangerous Weapon
  40 U.S.C. §§ 5104(e)(2), 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds
  18 U.S.C. § 2(a) - Aiding and Abetting




Date: 01/17/2021
                                                                                      iss ing officer' ig ature


City and state: WASHINGTON, D.C                                              Zia M. Faruqul, U.S. Magistrate Judge
                                                                                      Printed name nd title


                                                           Return

    This warrant was received on (date)                            , and the person was arrested on (d te)
at (city and stale)


Date:              7 A/
                                                                                   Arresting officer's signature



                                                                                      Printed name anil title
                  Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 2 of 20
          Case 6:21-mj-00028-KNM Document 1 Filed 01/19/21 Page 1 of 1 PagelD #: 1


AO 91 (Rev. 11/11) Criminal Co plaint


                                    United States District Cour
                                                            for the
                                                   District of Columbia

                 United States of A erica                     ) 6:21-MJ-00028-KNM
                               v.                             )
                                                              ) Case No.
                 ALEX KIRK HA K IDE
                                                              )
                                                              )
                                                              )
                                                              )
                          Defendan s)

                                            CRIMINAL COMPLAINT
         I, the co plainant in this case, state that the following is true to the best of y knowledge and belief.
On or about the date(s) of                        January 6, 2021 in the county of                                  in the
                      District of Columbia , the defendant(s) violated:

            Code Section Offe se Descriptio
18 U.S.C. §§ 1752(a),1752(b)(1)(A) Conspiracy and Unlawful Entry ith Dangerous Weapon;
40 U.S.C. §§ 5104(e)(2), 5104(e)(2) Violent Entry and Disorderl Conduct on Capitol Grounds;
(D) and (G)
18 U.S.C. § 2(a) Ai ing and Abetting




         This c i inal complaint is based on these facts:

See attached aff davit.




            Continued on the attached sheet.



                                                                                      Complainant s sig at re

                                                                           MICHAEL D. B O N, Special Agent, FBI
                                                                                       Printed name a title

Attested to by the applicant in accordance with the requirements of Fed. R. C i . P. 4.1 by
Telephone (specify reliable electronic means), 2021.01.17
Date: 01/17/2021                                             5, 22:42:16-05'00'
                                                                                           Judge' signatu e


Cit and state:                      WASHINGTON, D.C.                           Zia M. Faruqui, U.S. Magistrate Judge
                                                                                       P inted a e an title
            Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 3 of 20
       Case 6:21-mj-00028-KNM Document 2 Filed 01/19/21 Page 1 of 1 PagelD #: 2

           DATE:      1/19/2021                              CASE NUMBER 6:21-MJ-000(M-KNM
    LOCATION:         Tyler                                  UNITED STATES OF AMERICA
       JUDGE:         K. Nicole Mitchell                      V.
    DEP.CLERK:        Lisa Hardwick                          ALEX KIRK HARKRIDER
   RPTR/ECRO:         Lisa Hardwick
        USPO:         Nathan Manley                          AUSA          DEFENSE COUNSEL
INTERPRETER:                                                  RYAN LOCKER GREG WALDRON
  START TIME:         11:38 a.m.
    END TIME:         11:48 a.m.

                                   INITIAL APPEARANCE RULE 5c
                                           (via video conference)


    Initial Appearance called                                 Initial appearance held

    Dft appears with counsel                                 Dft appears without counsel

X   Date of Arrest: 1/18/21                             X    Dft s first appearance with counsel

    Dft advised of charges                              X    Dft advised of right to counsel

    Dft advised of aximum penalties                     X    Dft advised of right to remain silent

                                                             Court finds Dft eligible and appoints: CJA
    Dft request appointed counsel, is sworn &
                                                             Attorney Greg Waldron for this district only
    examined re: financial status

                                                             Gvt Oral Motion for Continuance of
    Govt moved for Detention
                                                             Detention Hearing
    Waiver of Detention and Preliminary Hearing
                                                             Waiver of Rights and Consent to Proceed by
    in this district but reserves the right to reopen
                                                             Video Conference
    in the prosecuting district.
    Order of Temporary Detention: Detention
    Hearing set for 1/22/21 at 1:30 p.m.
                                                        X    Dft advised of Rule 20 Transfer

    Order of Detention                                       Dft waived Hearing on Identity

    Dft remanded to the custody of the U.S.
                                                             Order of Commitment signed
    Marshals
                Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 4 of 20
          Case 6:21-mj-00028-KNM Document 3 Filed 01/19/21 Page 1 of 1 PagelD #: 3


                                 IN THE UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS
                                            TYLER DIVISION

UNITED STATES OF AMERICA,
                                                               § CASE NUMBER 6:21-MJ-00028-KNM
v.




ALEX KIRK HARKRIDER



                              ORDER APPOINTING COUNSEL PURSUANT TO THE
                                        CRIMINAL JUSTICE ACT


       This Court has determined that the above-na ed Defendant is financially unable to obtain adequate
representation in the above-styled case, and is otherwise qualified for appointment of counsel. Accordingly, this
Court akes the follo ing appointment pursuant to the Criminal Justice Act (18 U.S.C. § 3006A):

                                             APPOINTMENT OF COUNSEL

         The Federal Public Defender is appointed as counsel for the defendant.
             A (/J cd ck-od y                   a member of the Cri inal Justice
Act Panel of this District, is appointed as counsel.
         This Court determines that the defendant shall reimburse the Govern ent for all attorney fees and costs
incurred due to the appointment of counsel for his defense.
         This Court determines that the defendant may have funds to contribute to the cost of appointed counsel. The
United States Attorney shall investigate to deter ine if funds exist and submit a report to the Court outlining the a ount
and ethod of payment in which defendant should be required to pay toward his defense.

                                               TYPE OF APPOI TMENT
         Through trial and notice of appeal.                         Probation/Supervised Release Violation.
         All purposes including trial and appeal.                    Material/Grand Jury Witness.
         Initial appearance and bond only.                           Parole Violation.
         Appeal purposes only.                                        Mental Hearing (18 U.S.C. § 313).
         Habeas Co pus,                                               Rule 5(c) Proceedings in this District.
         Defendant is not eligible for appoint ent of counsel under 18 U.S.C. § 3006A, but he is entitled to an
i ediate hearing and it is in the interest of justice that the defendant be affo ded the assistance of counsel;
so the Federal Defen er is te porarily appointed for that purpose.

It is SO ORDERED and SIGNED this 19th day of January 2021,
       Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 5 of 20
 Case 6:21-mj-00028-KNM Document 4 Filed 01/19/21 Page 1 of 1 PagelD #: 4




                        IN THE UNITED STATES DISTRICT COURT
                               E STERN DISTRICT OF TEXAS
                                        TYLER DIVISION

 UNITED STATES OF AMERICA §
                                                     §
                                                     § CASE NUMBER 6:21-MJ-00028-K M


 ALEX KIRK HARKRIDER *
                                                     §
                                                     §

                   WAIVE OF RIGHTS AND CONSENT TO PROCEED
                             BY VIDEO CONFERENCE

          I, Alex Kirk Harkrider, the above-named defendant, along with his/her undersigned
attorney, hereby acknowledge the following and expressly consent to proceed by video conference.
(1) Defendant has received a copy of the charging instrument in this case.

(2) Defendant understands he/she has the right to appear person lly with his/her attorney
       before a fede al jud e in open court; and, that while he/she has the right to appear in person,
       he/she can waive that right and consent to a hearing by video conference.

(3) Defendant affirmatively states he/she has no objection to proceeding by video conference.

(4) Defendant, having conferred with his/her attorney, understands that by signing this form,
       he she is knowingly and voluntarily waiving (giving up) any ri ht to personal appearance
       and providing consent (agreeing) for this court proceeding to be conducted by video
       conference as rovided for in Rules 5 and 10 of the Federal Rules of Criminal Procedure.
                   Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 6 of 20
           Case 6:21-mj-00028-KNM Document 5 Filed 01/19/21 Page 1 of 1 PagelD #: 5

 AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complainf or Indictment)


                                       United States Distric Cour
                                                                          for the
                                                             Eastern D i strict of Texas


                  United States of America )
                                 v. ) Case No. 6:21-MJ-00028-KNM


                 ALEX KIRK HARKRIDER Charging District s Case No.
                            Defe dant )

                                                 WAIVER OF ULE 5 & 5.1 HEARINGS
                                                           (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other cou t) District of Columbia


          I have been infor ed of the charges and of y rights to:

          (0        retain counsel or request the assi n ent of counsel if I a unable to retain counsel;

          (2)       an identity hearing to deter ine whether I a the person named in the charges;

          (3)       production of the warrant, a certified copy of the arrant, or a reliable electronic copy of either;

          (4)       a preli inary hearing to determine whether there is probable cause to believe that an offense has been
                    com itted, to be held within 14 days of y first appearance if I a in custody and 21 days other ise,
                    unless I have been indicted beforehand.

         (5)        a hearing on any motion by the govern ent for detention;

         (6)        request a transfer of the proceedings to this district under Fed, R. Cri . P. 20, to plead guilty.

         I agrfe to waive y right(s) to;
                   an identity heari g an production of the warrant.
                   a preliminary hearing.
                   a detention hearing.

                   an identity hearing, production of the judg ent, warrant, and warrant application, and any preliminary
                   or detention hearing to which I ay be entitled in this district. I request that my
                   CJ preli inary hearing and/or detention hearing be held in the prosecuting district, at a ti e set by
                   that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against e.



Date:
                                                                                            Defenda t's sig ture



                                                                                    Sjg nn'e o defe dant's tto ney


                                                                                             A
                                                                                           d na e j dejenda t s attorney
         Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 7 of 20
  Case 6:21-mj-00028-KNM Documents Filed 01/22/21 Page 1 of 2 PagelD #: 15

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                            TYLER DIVISION

                                        DATE: January 22, 2021

JUDGE                                                               Courtroom Deputy: Lisa Hardwick
K. Nicole Mitchell

Law Clerk: Terri Good                                              Court Reporter: Shea Sloan
 UNITED STATES OF AMERICA                                    CRIMINAL ACTION: 6:21-MJ-28-KNM



 ALEX KIRK HARKRIDER                                               DETENTION HEARING
                                                                PRELIMINARY EXAMINATION




       On this day, came the parties by their attorneys and the following proceedings were had:


 OPEN: 4:57 .m.                                         ADJOURN: 6:24 p.m.


 TIME:       MINUTES:


             Case Called. Appearances made. Ryan Locker f/Government and Greg Waldron and David
 4:57 p. .   Moore f/Defendant

 4:57 p.m.   The government requested the Court take judicial notice of the proceedings held before this case
             re Ryan Taylor Nichols. Mr. Waldron objected, and stated his reasons on the record. Response
             by Mr. Locker. The Court will take judicial notice of the previous hearing, but will not take into
             consideration any matters, or conduct, solely regarding Mr. Nichols.

 5:00 p.m.   TFO Gregory Harry was called as a witness by the government, was sworn, and testified on
             Direct Examination. GE-9 (SnapChat post) was offered. Objection as to relevance. The objection
             was overruled. GE-9 was ad itted. GE-10 (video clip) was offered and admitted without
             objection. GE-11 (tomahawk hatchet) was offered and admitted without objection. GE-12 (photo
             image) was offered and admitted without objection.

             Mr. Waldron requested leave to re-open detention if additional evidentiary matters comes to his
             attention that he did not have time to examine. The Court stated he had leave to do so.

 5:27 p.m.   Cross-Examination of TFO Harry by Mr. Waldron.

 6:07 p.m.   Re-Direct Examination of TFO Harry by Mr. Locker. GE-13 (photo image) offered and
             admitted without objection.



                                                        DAVID A. O TOOLE, CLERK
FILED: 1/22/2021
                                                        BY: Lisa Hardwick, Courtroom Deputy
       Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 8 of 20
 Case 6:21-mj-00028-KNM Document 8 Filed 01/22/21 Page 2 of 2 PagelD #: 16

PAGE 2 - Proceedings Continued




 6:09 p.m.   Re-Cross Examination of TFO Harry by Mr. Waldron.

 6:11 p.m.   The witness was excused.

 6:11 p.m.   The government rests.

 6:11 p.m.   Mr. Waldron proffered the testimony of the defendant s mother Donna Cox.

 6:15 p.m.   The defense rests.

 6:15 p.m.   Mr. Locker presented argument.

 6:16 p.m.   Mr. Waldron presented ar ument.

 6:23 p.m.   The Court found probable cause. The Court granted the government s motion for detention.

 6:24 p.m.   There being nothing further, court was adjourned. The defendant was remanded to the custody
             of the U.S. Marshals.




             Hearing Notes: The Court took judicial notice of the preliminary and detention hearin
             held for Ryan Taylor Nichols 6:21mj29, on this date from 1:35 p.m. to 4:47 p.m.
              Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 9 of 20
       Case 6:21-mj-00028-KNM Documents Filed 01/22/21 Page 1 of 1 PagelD #: 17


                                  UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION


 UNITED STATES OF AMERICA §

 V § CASE NO. 6:21-MJ-00028
                                                                      6:21-MJ-00029
 RYAN TAYLOR NICHOLS §
 ALEX KIRK HARKRIDER

                                                WITNESS LIST

DATE             HEARING:                 Lisa Hardwick         JUDGE                      PAGE 1
1/22/2021        Detention Hearing        Courtroo Deputy       K. Nicole Mitchell


Govt      Deft   Name of Witness                            DIRECT   CROSS           EDI ECT   REC OSS

                 Ryan Taylor Nichols Hearing

X                TFO Gregory Harry                          X        X           X             X
          X      Bonnie Nichols                             X        X           X
....      ....                                                       ....


                 Alex Kirk Harkride Hearing

X                TFO Gregory Harry                          X        X           X             X
                Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 10 of 20
           Case 6:21-mj-00028-KNM Document 10 Filed 01/22/21 Page 1 of 2 PagelD #: 18

                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION


UNITED STATES OF AMERICA §

V                                  §                               CASE NO. 6:21-MJ-00028
                                                                             6:21-MJ-00029
RYAN TAYLOR NICHOLS (1)
ALEX KIRK HARKRIDER (2) §

                                               EXHIBIT LIST

K. NICOLE MITCHELL                            Ryan Locker                  FR Buck Files f/Nichols
Presiding Judge                               Government s Attorney        Greg Waldron f/Harkrider


Hearing Date: 1/22/2021                       Court Reporter: Shea Sloan   Courtroo Deputy: L. Hardwick
Gvt    Dft    Date        Marked   Admitted     NICHOLS
No.    No.    Offered

1                                  1-22-21      Video Clip
2                                  1-22-21      Video Clip
3                                  1-22-21      Photo image

4                                  1-22-21      Video File
5                                  1-22-21      Video File
6                                  1-22-21      Photo image

7                                  1-22-21      Photo image

8                                  1-22-21      Photo image

       1                           1-22-21      Photo image

       2                           1-22-21      Photo image

       3                           1-22-21      Photo image

       4                           1-22-21      Photo image

       5                           1-22-21      Copy ofDD-214
                                   1-22-21      HARKRIDER
9                                  1-22-21      Snap Chat post
10                                 1-22-21      Video clip
         Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 11 of 20
     Case 6:21-mj-00028-KNM Document 10 Filed 01/22/21 Page 2 of 2 PagelD #: 19


11                      1-22-21   Tomahawk hatchet (photo copy)
12                      1-22-21   Photo image

13                      1-22-21   Photo image




                             /
                     Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 12 of 20
            Case 6:21-mj-00028-KNM Document 11 Filed 01/25/21 Page 1 of 3 PagelD #: 20
 AO472 (Rev. 11/16) Order of Detention Pending Trial

                                          IN THE UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF TEXAS
                                                     TYLER DIVISION

UNITED STATES OF AMERICA, §
                                                                       §
                                                                       § CASE NUMBER 6:21-MJ-00028-KNM
v.                                                 §
                                                                       §
                                                                       §
ALEX KIRK HARKRIDER, §
                                                                       §
                                                 DETENTION ORDER PENDING TRIAL

                                                       Part I - Eligibility for Detention

       Upon the
                     Motion ofthe Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                 KI Motion of the Govern ent or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the court held a detention hearing and found that detention is warranted. This order sets forth the court s findings of fact and
conclusions of law, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.


                            Part II - Findin s of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previo s violato ) There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
               (1) the defendant is charged with one ofthe following cri es described in 18 U.S.C. § 3142(f)(1):
                      (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                     § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                     (b) an offense for which the maximum sentence is life imprisonment or death; or
                     (c) an offense for which a maximum term of imprisonment of 10 years or ore is prescribed in the
                     Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                     (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                     (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                     (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                     described in subparagraphs (a) through (c) of this para raph if a circumstance giving rise to Federal
                     jurisdiction had existed, or a combination of such offenses; or
                     (e) any felony that is not otherwise a crime of violence but involves:
                    (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                    (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
              (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
              § 3142(f (1), or of a State or local offense that would have been such an offense if a circumstance giving rise
              to Federal jurisdiction had existed; and
              (3) the offense described in paragraph (2) above for which the defendant has been convicted was
              committed while the defendant was on release pending trial for a Federal, State, or local offense; and
              (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
              defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                         Pa e I of 3
                      Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 13 of 20
             Case 6:21-mi-00028-KNM Document 11 Filed 01/25/21 Page 2 of 3 PagelD #: 21
AO 472 (Rev. 11/16) Detention Order Pending Trial


       B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offen es)-. There is a
       rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
       defendant as required and the safety of the community because there is probable cause to believe that the defendant
       committed one or more of the following offenses:
                 (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
                U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
                (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
                (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which maximum term of imprisonment of 10 years
                or more is prescribed;
                (4) n offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
                 imprisonment of 20 years or more is prescribed; or
                (5) an offense involving a minor victi under 18 U.S.C. §§ 1201, 1591,2241,2242, 22 4(a)(1), 2245,
                2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
                2260, 2421,2422, 2423, or 2425.

       C. Conclusions Regarding Applicability of Any P esumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III need not be completed.)

                OR
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                   Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   B By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
       the safety of any other person and the community.

   El By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
       the defendant s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

        K Weight of evidence against the defendant is strong
          Subject to lengthy period of incarceration if convicted
          Prior criminal history
            Participation in criminal activity while on probation, parole, or supervision
            History of violence or use of weapons
        K) History of alcohol or substance abuse
            Lack of stable employ ent
            Lack of stable residence
            Lack of financially responsible sureties
            Lack of significant community or family ties to this district
            Significant family or other ties outside the United States


                                                                                                                      Page 2 of 3
                     Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 14 of 20
             Case 6:21-mj-00028-KNM Document U Filed 01/25/21 Page 3 of 3 PagelD #: 22
 AO 472 (Rev. 11/16) Order of Detention Pending Trial

            Lack of legal status in the United States
            Subject to removal or deportation after serving any period of incarceration
            Prior failure to appear in court as ordered
            Prior attempt(s) to evade law enforce ent
            Use of alias(es) or false documents
           Background infor ation unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

The government has shown by clear and convincing evidence that there are no conditions that would reasonably
assure the safety of the community and has shown by a preponderance of the evidence that there is a serious
risk that the defendant will flee or not appear in court when required. The nature of the alleged offense and the
weight of the evidence presented at the hearing favor detention. I am particularly concerned about the
defendant s text communications discussing bringing firearms to the Capitol, evidence that the defendant did
bring a weapon with him onto the Capitol grounds, and video evidence of the defendant entering the Capitol
building. The defendant s mental health history and past abuse of alcohol also support detention




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General s desi nated representative
for confinement in a corrections facility separate, to the extent practicable, fro persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.


Date:            January 22, 2021




                                                                                                                 Page 3 of 3
                   Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 15 of 20
           Case 6:21-mj-00028-KNM Document 12 Filed 01/25/21 Page 1 of 1 PagelD #: 23
AO 94 (Rev. 06/09) Commitment to Another District



                                     United States District Court
                                                               for the
                                                     Eastern District of Texas

                 United States of America
                               v.
                                                                         Case No. 6:21-MJ-00028-KNM

                ALEX KIRK HARKRIDER                                          Charging District s
                           Defendant                                         Case No. 6:21-MJ-00103

                                            COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in the                                       District of Columbia
(if applicable) division. The defendant may need an interpreter for this language:



         The defendant: will retain an attorney.

                                    is requesting court-appointed counsel.

         The defendant remains in custody fter the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly trans it the papers and any bail to the charging district.




Date: 1-22-2021



                                                                             K. Nicole Mitchell, U.S. Magistrate Judge
                                                                                       Printed ame and title
                    Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 16 of 20
   7iy <iGase 6:21-mj-Q0028 K-NM -DoeidmeHt l-3--Rted 01/26/21 Page 1 ,Qf] P golO u.-24
(Rev 04/18) Admi istrative Office of the United States Courts                                                            - EOILGOUR JC USIi(QNl Y
                                                                                                                         iDur.j ra. ,, ¦
                                                               TRANSCRIPT ORDER
Please Read Instructions:
I. AME                                                                                 2. PHONE UMBER                    3. DA E
Courtney Stern, Longview News-Journal                                                  (903) 232-7225                    1/25/2021
4. DELIVERY ADDRESS OR EMAIL                                                           5. CITY                           6. S A E        7. ZIP CODE
cstern@news-journal.com                                                                Longview                          TX
8. CASE UMBER                                 9. RIDGE                                                     DATES OF PROCEEDINGS
6:21-MJ~00004-KNM; 00029 K. Nicole Mitchell                                             10. FROM 1 22 2021            11. to 1 25/2021
12. CASE NA E                                                                                            LOCATION OF PROCEEDINGS
USA vs. Ryan Taylor Nichols and Alex Harkrider                                          is.ciTYTyler                  14. ST TE X
15, ORDER FOR
                                                                                           C IMINAL roSTICE ACT               BANKRUPTCY
       ON-APPEAL                                                                           IN FORMA PAUPERIS
16.    NSC IP REQUES ED (Specify ortio s) and date(s) of procee ing(s) for which transcript is requested)

                POR IONS                                      DA E(S)                             POR ION(S)                          DATE(S)
  ] VO1RDIRE                                                                           C] ESTIMONY (Spcolfy Witness)
 71 OPENING STATEMENT (Plaintiff)
      OPENING S A EME T (Defendant)
    1 CLOSING RGUMENT (Plotatiil)                                                          PRE- RI L PROCEEDING (Spey)
I-] CLOSING ARGUMEN (Defendant)                                                                                                  I AM?      d
                                                                                                                                 J/- i u o lLLi
    | OPINIO OP COURT
C| JURY I S RUC IONS                                                                   0 OTHER (S ecify                     C erk. ILS Co rt
      SENTENCING                                                                                                               Texas Eastern
Sy BAIL HEARING                                      1-22-2021 (entire hearing
                                                                             17. ORDER
                           ORIGINAL                                 DDI IONAL
 C EGORY            (Includes Certified Copy to      FIRST COPY      COPIES
                   Clerk fbr Recor s of the Courtl
                                                                  NO. OF COPIES
  ORDINARY
                                                                  NO. OF COPIES
       -Dav
                                                                  NO. OF COPIES
  EXPEDITED
                                                                  NO, OF COPIES
      3-D»
                                                                  NO. OF COPIES
      DAILY
                                                                  NO. OF COPIES
   HOU LY

  RBAL77ME
                           CERTIFICATIO (18. & 19.)
           By signing below, I certify that I ill pay all charges
                       (deposit plus ad itional).
18. SIG ATURE
Courtney E. Stern
1 . DATE
1/25/2021




                                                                                                                                                       7-




                                                                                  a?

          DISTRIBUTION:              COUR COPY TR NSCRIPTION COPY ORDER RECEIPT ORDER COPY
                   Case 1:21-mj-00103-ZMF Document 5 Filed 01/18/21 Page 17 of 20
          Case 6:21-mj-00028-KNM Document 14 Filed 01/26/21 Page 1 of 1 PagelD #: 25

      AO 436
    (Rev. 04/13) Administr tive Office of the United States Cour s
            tmnons audio recording or
  1. NAME                                                                         2. PHONE NU BER                        3. E IL ADORESS
  Courtney Stern, Longview Ne s-Journal                                           (903) 232-7225                         cstern@ne s- ournal.com
 4. M ILING ADDRESS                                                               5. CITY                                6. STATE                7. ZIP CODE
 320 E. Meth in Street                                                            Long iew                               TX                     75601
 8. CASE UMBER 9. CASE A E                                                                                  DATES OF PROCEEDINGS
 6:21-MJ-00004-KNM; 00029- Ryan Nichols.Alex Harkrider 10. FRO 1/22 2021 111.TO 1 25/ 021
  12. PRESIDING JUDGE                                                                        LOCATION OF PROCEEDINGS
 K. icole Mitchell                                                                13. CITYTy|er ' 114. S ATE TX

                                                                           15. ORDER FOR
      APPEAL                              ® CRI I L                               CRI I AL JUS ICE CT                     O BA KRUPTCY
      NO -APPE L •                          CIVIL                                 IN FORMA PAUPERIS                       El OTHER (Speci )

            16. AUDIO RECORDING RECVESTED (Specify portlonfs) and daie(s) of proceedingfs) for which duplicate recordings are requested.)
             POR ION (S)                     DATE(S)                               POR ION ) I __ _ DA E(S)
      VOI DIRE                                                             ES IMO Y (Specify Wtems) gfa H H | a
      OPENI G ST TEME T (Plaintiff)
      OPENI G STA EMENT (Defendant)
      CLOSING ARGUMEN (Plaintiff)                                                     PRE-TRIAL PROCEEDING ( ecify)                JAN 2"b 2021
      CLOSING ARGU E (Defendant)
     OPI IO OF COUR                                                                                                                  Texas Eastern
     JURY INS RUCTIONS                                                            QJ OTHER (Specify)
     SENTENCING
 (g BAIL HEARING                               1-22-2021 (entire hearing
                                                                             17. ORDER
                                                                                         O. OF COPIES REQUES ED                             COS S
 O DUPLICATE TAPE(S) FOR PLAYBACK ON A STANDARD
    C SSETTE RECORDER
    RECORDABLE COMPACT DISC-CD

     ELEC RONIC FILE (via email, digital dow load, or other J dicial Confer nc                     1
     App oved Med(a)
                                                                                 ::        l-f   .     7     ¦

                                                                                                                                            .- •¦-   :;


   CERTIFICATION (18. & 19.) By signing below, I certify that I ill pay all charges (de osit plus a itional) upon completion of the order.
 18. SIGNA URE >0 19. D                                                                                             E
 Courtney E, Stern                                                                        1/25/2021

PROCESSED BY                                                                                                             PHONE U BER



                                              1                 i lWi
                                                                                 '¦• - DEIIUgniR

                                                                                            -. nr ,-   ?-
                                                                                                                 lJ =-



                                                                                                                         ¦•. ¦¦¦- ¦;¦• -'   in;nnF'¦'."'




                                                                                          U- . .       - • . 2..,'




                                                        #!
                                                          IMi!
iF icuy itEiFEiyEi A i ro RE Ria

                                   DISllUBUlION:                COURTCOPY          ORDER RECEIPT            ORDER COPY
 CM/ECF LIVE - U.S.
          Case      District Courttxed Document 5 Filed 01/18/21 Page 18 of 20 Page 1 of 3
                1:21-mj-00103-ZMF


                                         U.S. District Court
                        Eastern District of TEXAS [LIVE] (Tyler)
                 CRIMINAL DOCKET FOR CASE #: 6:21-mj-00028-KNM-l
                                         Internal Use Only


  Case title: USA v. Harkrider                               Date Filed: 01/19/2021

  Assigned to: Magistrate Judge K.
 Nicole Mitchell

 Defendant (1)
 Alex Kirk Harkrider                          represented by Gregory Allen Waldron
                                                             Holmes & Moore, PLLC
                                                             110 West Methvin
                                                             P 0 Drawer 3267
                                                             Longview, TX 75606
                                                             903/758-2200
                                                             Fax: 903/758-7864
                                                             Email: gwaldron@holmesmoore.com
                                                            LEAD ATTORNEY
                                                            A TTORNEY TO BE NOTICED
                                                             Designation: CJA Appointment

 Pending Counts                                              Disposition
 None


 Highes Offense Level (Opening)
 None


 Terminated Counts                                          Disposition
 None


 Highest Offense Level (Terminated
 None


 Complaints                                                 Disposition
 Conspiracy and Unlawful Entry with
 Dangerous Weapon; Violent Entry and
 Disorderly Conduct on Capitol Grounds
                                                                    A TRUE COPY I CERTIFY
 Aiding and Abetting
                                                                    DAVID A O'TOOLE, CLERK
                                                                    U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF TEXAS
 Plaintiff
                                                                    By: _________________________
                                                                              Lisa Hardwick

http .7/txeddb.txed.gtwy .dcn/cgi-bin/DktRpt.pl ?486191127028804-L_l_0-1                1/27/2021
CM/ECF LIVE - U.S.
          Case     District Court:txed Document 5 Filed 01/18/21 Page 19 of 20 Page 2 of 3
               1:21-mj-00103-ZMF


 USA represented by Dan Ryan Locker
                           US Attorney's Office - Tyler
                                                                ON College, Suite 700
                                                              Tyler, TX 75702
                                                              903-590-1400
                                                              Fax: 903-590-1439
                                                              Email: ryan.locker@usdoj.gov
                                                              LEAD ATTORNEY
                                                              A TTORNEY TO BE NOTICED
                                                              Designation: Assistant US Attorney


  Date Filed          #        Docket Text
  01/18/2021                   Arrest (Rule 5c) of Alex Kirk Harkrider (leh,) (Entered: 01/19/2021)
  01/19/2021               1   Rule 5(c)(3) Documents Received as to Alex Kirk Harkrider from
                               District of Columbia, (leh, ) (Entered: 01/19/2021)
  01/19/2021               2 Minute Entry for proceedings held before Magistrate Judge K. Nicole
                               Mitchell:Initial Appearance in Rule 5(c)(3) Proceedings as to Alex
                               Kirk Harkrider held via video conference with Gregg County Jail on
                               1/19/2021. Deft advised of rights. Deft requested court appointed
                               counsel and was found eligible, CJA Attorney Greg Waldron
                               appointed for hearings in this district. Deft waived hearing on
                               identity. Govt moved for detention. Deft requested hearing on
                               detention and preliminary hearing in this district. Detention and
                               Preliminary Hearing set for 1/22/21 at 1:30 p.m. Deft remanded to the
                               custody of the U.S. Marshals. (Court Reporter L Hardwick/ECRO.)
                               (leh,) (Entered: 01/19/2021)
 01/19/2021                3 ORDER APPOINTING CJA ATTORNEY as to Alex Kirk Harkrider:
                               Gregory Allen Waldron appointed for hearings in this district. Signed
                               by Magistrate Judge K. Nicole Mitchell on 1/19/21. (leh,) (Entered:
                               01/19/2021)
 01/19/2021                4 WAIVER of Rights and Consent to Proceed by video conference by
                               Alex Kirk Harkrider (leh,) (Entered: 01/19/2021)
 01/19/2021                    ORAL MOTION for Detention by USA as to Alex Kirk Harkrider,
                               (leh,) (Entered: 01/19/2021)
 01/19/2021                    NOTICE OF HEARING as to Alex Kirk Harkrider. Detention
                               Hearin and Preliminary Examination set for 1/22/2021 at 1:30 PM
                               before Magistrate Judge K. Nicole Mitchell, (leh,) (Entered:
                               01/19/2021)
 01/19/2021                5 WAIVER of Rule 5(c)(3) Hearing as to Hearing on Identity only by
                               Alex Kirk Harkrider (leh,) (Entered: 01/19/2021)
 01/20/2021     QQ6            (SEALED) PRETRIAL SERVICES BOND REPORT as to Alex Kirk
                               Harkrider (n anley,) (Entered: 01/20/2021)

 01/21/2021     i?i S 1        (SEALED) PRETRIAL SERVICES BOND REPOR f - Addendum as



https://txeddb.txed.gtwy.dcn/cgi-bin/DktRpt.pl7486191127028804-L_l_0-l                        1/27/2021
CM/ECF LIVE - U.S.
          Case     District Court:txed Document 5 Filed 01/18/21 Page 20 of 20 Page 3 of 3
                1:21-mj-00103-ZMF


                               to Alex Kirk Harkrider (nmanley,) (Entered: 01/21/2021)

 01/22/2021                8 Minute Entry for proceedings held before Magistrate Judge K. Nicole
                               MitchelkDetention Hearing and Preliminary Hearing as to Alex Kirk
                               Harkrider held on 1/22/2021, (Court Reporter Shea Sloan.) (leh,)
                               (Entered: 01/25/2021)
 01/22/2021                9 WITNESS LIST as to Alex Kirk Harkrider (leh,) (Entered:
                             01/25/2021)
 01/22/2021               10 EXHIBIT LIST as to Alex Kirk Harkrider (leh,) (Entered:
                             01/25/2021)
 01/25/2021               il   ORDER OF DETENTION PENDING TRIAL as to Alex Kirk
                               Harkrider. Signed by Magistrate Judge K. Nicole Mitchell on 1/22/21.
                               (leh,) (Entered: 01/25/2021)
 01/25/2021               12 COMMITMENT TO ANOTHER DISTRICT as to Alex Kirk
                               Harkrider. Defendant committed to District of Columbia. Signed by
                               Magistrate Judge K. Nicole Mitchell on 1/22/21. (leh,) (Entered:
                               01/25/2021)
 01/26/2021               13 PAPER TRANSCRIPT REQUEST by Longview News-Journal as to
                               Alex Kirk Harkrider for proceedings held on 01/22/2021 Detention
                               Hearing before Judge K Nicole Mitchell, (mil,) Forwarded to official
                               court reporter, Shea Sloan, on 1/26/2021. (bas) (Entered: 01/26/2021)

 01/26/2021               14   Digital Audio Recording Request by Longview News-Journal as to
                               Alex Kirk Harkrider for proceedings held on 01/22/2021 Detention
                               Hearing before Judge K Nicole Mitchell, (mil,) (Entered:
                               01/26/2021)
 01/27/2021        L{ 12       E-GOV SEALED Arrest Warrant Returned Executed on 1/18/21 in
                               case as to Alex Kirk Harkrider, (leh,) (Entered: 01/27/2021)




https.7/txeddb.txed.gtwy.dcn/cgi-bin/DktRpt.pl?486191127028804-L_l_0-l                      1/27/2021
